DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 10, 19 and 28 are drawn to an indication of how a channel is divided classified in H04L 5/0092.
II.	Claims 2-9, 11-18, 20-27 and 29-36 are drawn to using a grant channel classified in H04W 72/14.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I is drawn to an indication of how a channel is divided classified in H04L 5/0092 and has a separate utility from the subcombination II such as using a grant channel classified in H04W 72/14. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
During a telephone conversation with, applicant’s representative, Sheree Rowe (Reg. # 59,068) on 02/04/2021 a provisional election was made without traverse to prosecute the invention of II, claims 2-9, 11-18, 20-27 and 29-36. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1, 10, 19 and 28 are withdrawn from further consideration by the examiner.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors in no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).
Claims 2-9, 11-18, 20-27 and 29-36 are now presented for further examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim limitation 11-13 and 16-18 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims are directed towards an apparatus where “means for receiving” and “means for transmitting” are used as a generic place holders.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 2-3, 7-8, 11-12, 16-17, 20-21, 25-26, 29-30 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al., US 2018/0316464 A1 (Stern-Berkowitz hereinafter), in view of Shokri Razaghi et al., US 2019/0182021 A1 (Shokri hereinafter).
Here is how the references teach the claims.
Regarding claim 2, Stern-Berkowitz discloses a method of wireless communications for a user equipment (UE) (Systems, methods, and instrumentalities are disclosed for narrowband (NB) LTE operation. A WTRU may receive a first downlink data transmission, for example, via a physical downlink shared channel (PDSCH); see Stern-Berkowitz, abstract), comprising: … receiving a downlink grant associated with a 
receiving the narrowband physical downlink channel associated with the downlink grant over a plurality of subframes, the plurality of subframes including uplink subframes, downlink subframes, and special subframes (A WTRU may transmit in the UL and/or receive in the DL in one or more subframes corresponding to an E-subframe. A WTRU may transmit in the UL and/or receive in the DL in one or more available subframes in an E-subframe. A WTRU may receive a DL control channel in one or more PRBs expanded over at least part of an E-subframe. The DL control channel may provide an UL grant and/or a DL grant for a NB-PUSCH and/or NB-PDSCH; see Stern_Berkowitz, paragraph [0132]. Also see paragraph [0099], “Table 2 provides an example set of TDD UL/DL configurations. D may indicate a DL subframe. U may indicate an UL subframe. S may indicate a special subframe”);
receiving an uplink grant associated with a narrowband physical uplink channel (A DCI may provide a grant and/or allocation for UL and/or DL resources. A WTRU may transmit, e.g., a NB-PUSCH, in the granted or allocated UL resources; see Stern-Berkowitz, paragraph [0148]); and
transmitting the narrowband physical uplink channel associated with the uplink grant using one or more uplink subframes located at least one of before the plurality of subframes or after the plurality of subframes (The NBPUSCH and/or NB-PDSCH may begin k subframes after a last subframe of an E-subframe carrying the DL control channel and/or k subframes after a last subframe of the DL control channel. The WTRU 
Regarding claim 3, Stern-Berkowitz discloses wherein receiving the narrowband physical downlink channel comprises:
receiving the narrowband physical downlink channel from subframe p to subframe q (A NB-PDSCH may begin at a start of a next DL E-subframe (e.g., for DL reception); see Stern-Berkowitz, paragraph [0133]. Also see paragraph [0101], “An E-subframe may comprise N subframes. N may be an integer”)
Regarding claim 7, Stern-Berkowitz discloses a method of wireless communications for a user equipment (UE) (Systems, methods, and instrumentalities are disclosed for narrowband (NB) LTE operation. A WTRU may receive a first downlink data transmission, for example, via a physical downlink shared channel (PDSCH); see Stern-Berkowitz, abstract), comprising: … receiving an uplink grant associated with a narrowband physical uplink channel (A DCI may provide a grant and/or allocation for UL and/or DL resources. A WTRU may transmit, e.g., a NB-PUSCH, in the granted or allocated UL resources; see Stern-Berkowitz, paragraph [0148]); 
transmitting the narrowband physical uplink channel associated with the uplink grant over a plurality of subframes, the plurality of subframes including uplink subframes, downlink subframes, and special subframes (A WTRU may transmit in the UL and/or receive in the DL in one or more subframes corresponding to an E-subframe. A WTRU may transmit in the UL and/or receive in the DL in one or more available subframes in an E-subframe. A WTRU may receive a DL control channel in one or more PRBs expanded over at least part of an E-subframe. The DL control channel may provide an 
receiving a downlink grant associated with a narrowband physical downlink channel (A WTRU may receive, e.g., a NB-PDSCH, in the granted or allocated DL resources; see Stern-Berkowitz, paragraph [0148]); and
receiving the narrowband physical downlink channel associated with the downlink grant in one or more downlink subframes located at least one of before the plurality of subframes or after the plurality of subframes (The NBPUSCH and/or NB-PDSCH may begin k subframes after a last subframe of an E-subframe carrying the DL control channel and/or k subframes after a last subframe of the DL control channel. The WTRU may receive the NB-PDSCH and/or transmit the NB-PUSCH based on the UL grant and/or the DL grant; see Stern-Berkowitz, paragraph [0132]).
Regarding claim 8, Stern-Berkowitz discloses wherein transmitting the narrowband physical uplink channel comprises:
transmitting the narrowband physical uplink channel from subframe p to subframe q (NB PUSCH may begin at a start of a next UL E-subframe (e.g., for UL reception). A NB-PUSCH may begin at a start of a first available UL subframe. The first available UL subframe may be in a next UL E-subframe. The next UL E-subframe may be at least k subframes after a last subframe (e.g., of the E-subframe) carrying a DL control channel. The value of k may be 0 or 1 (e.g., for DL) or 4 (e.g., for UL); see Stern-Berkowitz, 
Regarding claim 11, Stern-Berkowitz discloses an apparatus for wireless communications for a user equipment (UE) (Systems, methods, and instrumentalities are disclosed for narrowband (NB) LTE operation. A WTRU may receive a first downlink data transmission, for example, via a physical downlink shared channel (PDSCH); see Stern-Berkowitz, abstract), comprising: … means for receiving a downlink grant associated with a narrowband physical downlink channel (A WTRU may receive, e.g., a NB-PDSCH, in the granted or allocated DL resources; see Stern-Berkowitz, paragraph [0148]);
means for receiving the narrowband physical downlink channel associated with the downlink grant over a plurality of subframes, the plurality of subframes including
uplink subframes, downlink subframes, and special subframes (A WTRU may transmit in the UL and/or receive in the DL in one or more subframes corresponding to an E-subframe. A WTRU may transmit in the UL and/or receive in the DL in one or more available subframes in an E-subframe. A WTRU may receive a DL control channel in one or more PRBs expanded over at least part of an E-subframe. The DL control channel may provide an UL grant and/or a DL grant for a NB-PUSCH and/or NB-PDSCH; see Stern_Berkowitz, paragraph [0132]. Also see paragraph [0099], “Table 2 provides an example set of TDD UL/DL configurations. D may indicate a DL subframe. U may indicate an UL subframe. S may indicate a special subframe”);
means for receiving an uplink grant associated with a narrowband physical uplink channel (A DCI may provide a grant and/or allocation for UL and/or DL resources. A 
means for transmitting the narrowband physical uplink channel associated with the uplink grant using one or more uplink subframes located at least one of before the plurality of subframes or after the plurality of subframes (The NBPUSCH and/or NB-PDSCH may begin k subframes after a last subframe of an E-subframe carrying the DL control channel and/or k subframes after a last subframe of the DL control channel. The WTRU may receive the NB-PDSCH and/or transmit the NB-PUSCH based on the UL grant and/or the DL grant; see Stern-Berkowitz, paragraph [0132]).
Regarding claim 12, Stern-Berkowitz discloses wherein the means for receiving the narrowband physical downlink channel is configured to:
receive the narrowband physical downlink channel from subframe p to subframe q (A NB-PDSCH may begin at a start of a next DL E-subframe (e.g., for DL reception); see Stern-Berkowitz, paragraph [0133]. Also see paragraph [0101], “An E-subframe may comprise N subframes. N may be an integer”).
Regarding claim 16, Stern-Berkowitz discloses an apparatus for wireless communications for a user equipment (UE) (Systems, methods, and instrumentalities are disclosed for narrowband (NB) LTE operation. A WTRU may receive a first downlink data transmission, for example, via a physical downlink shared channel (PDSCH); see Stern-Berkowitz, abstract), comprising: … means for receiving an uplink grant associated with a narrowband physical uplink channel (A DCI may provide a grant and/or allocation for UL and/or DL resources. A WTRU may transmit, e.g., a NB-
means for transmitting the narrowband physical uplink channel associated with the uplink grant over a plurality of subframes, the plurality of subframes including uplink subframes, downlink subframes, and special subframes (A WTRU may transmit in the UL and/or receive in the DL in one or more subframes corresponding to an E-subframe. A WTRU may transmit in the UL and/or receive in the DL in one or more available subframes in an E-subframe. A WTRU may receive a DL control channel in one or more PRBs expanded over at least part of an E-subframe. The DL control channel may provide an UL grant and/or a DL grant for a NB-PUSCH and/or NB-PDSCH; see Stern_Berkowitz, paragraph [0132]. Also see paragraph [0099], “Table 2 provides an example set of TDD UL/DL configurations. D may indicate a DL subframe. U may indicate an UL subframe. S may indicate a special subframe”);
means for receiving a downlink grant associated with a narrowband physical downlink channel (A WTRU may receive, e.g., a NB-PDSCH, in the granted or allocated DL resources; see Stern-Berkowitz, paragraph [0148]); and
means for receiving the narrowband physical downlink channel associated with the downlink grant in one or more downlink subframes located at least one of before the plurality of subframes or after the plurality of subframes (The NBPUSCH and/or NB-PDSCH may begin k subframes after a last subframe of an E-subframe carrying the DL control channel and/or k subframes after a last subframe of the DL control channel. The WTRU may receive the NB-PDSCH and/or transmit the NB-PUSCH based on the UL grant and/or the DL grant; see Stern-Berkowitz, paragraph [0132]).
Regarding claim 17, Stern-Berkowitz discloses wherein the means for transmitting the narrowband physical uplink channel is configured to:
transmit the narrowband physical uplink channel from subframe p to subframe q (NB PUSCH may begin at a start of a next UL E-subframe (e.g., for UL reception). A NB-PUSCH may begin at a start of a first available UL subframe. The first available UL subframe may be in a next UL E-subframe. The next UL E-subframe may be at least k subframes after a last subframe (e.g., of the E-subframe) carrying a DL control channel. The value of k may be 0 or 1 (e.g., for DL) or 4 (e.g., for UL); see Stern-Berkowitz, paragraph [0133]. Also see paragraph [0101], “An E-subframe may comprise N subframes. N may be an integer”).
Regarding claim 20, Stern-Berkowitz discloses an apparatus for wireless communications for a user equipment (UE) (Systems, methods, and instrumentalities are disclosed for narrowband (NB) LTE operation. A WTRU may receive a first downlink data transmission, for example, via a physical downlink shared channel (PDSCH); see Stern-Berkowitz, abstract), comprising:
a memory (see Stern-Berkowitz, Fig. 1B, elements 130 and 132); and
at least one processor coupled to the memory (see Stern-Berkowitz, Fig. 1B, elements 118, 130 and 132) and configured to: … receive a downlink grant associated with a narrowband physical downlink channel (A WTRU may receive, e.g., a NB-PDSCH, in the granted or allocated DL resources; see Stern-Berkowitz, paragraph [0148]);
receive the narrowband physical downlink channel associated with the downlink grant over a plurality of subframes, the plurality of subframes including uplink subframes, downlink subframes, and special subframes (A WTRU may transmit in the UL and/or 
receive an uplink grant associated with a narrowband physical uplink channel (A DCI may provide a grant and/or allocation for UL and/or DL resources. A WTRU may transmit, e.g., a NB-PUSCH, in the granted or allocated UL resources; see Stern-Berkowitz, paragraph [0148]); and
transmit the narrowband physical uplink channel associated with the uplink grant using one or more uplink subframes located at least one of before the plurality of subframes or after the plurality of subframes (The NBPUSCH and/or NB-PDSCH may begin k subframes after a last subframe of an E-subframe carrying the DL control channel and/or k subframes after a last subframe of the DL control channel. The WTRU may receive the NB-PDSCH and/or transmit the NB-PUSCH based on the UL grant and/or the DL grant; see Stern-Berkowitz, paragraph [0132]).
Regarding claim 21, Stern-Berkowitz discloses wherein the at least one processor is configured to receive the narrowband physical downlink channel by:
receiving the narrowband physical downlink channel from subframe p to subframe q (A NB-PDSCH may begin at a start of a next DL E-subframe (e.g., for DL reception); see 
Regarding claim 25, Stern-Berkowitz discloses an apparatus for wireless communications for a user equipment (UE) (Systems, methods, and instrumentalities are disclosed for narrowband (NB) LTE operation. A WTRU may receive a first downlink data transmission, for example, via a physical downlink shared channel (PDSCH); see Stern-Berkowitz, abstract), comprising:
a memory (see Stern-Berkowitz, Fig. 1B, elements 130 and 132); and
at least one processor coupled to the memory (see Stern-Berkowitz, Fig. 1B, elements 118, 130 and 132) and configured to: … receive an uplink grant associated with a narrowband physical uplink channel (A DCI may provide a grant and/or allocation for UL and/or DL resources. A WTRU may transmit, e.g., a NB-PUSCH, in the granted or allocated UL resources; see Stern-Berkowitz, paragraph [0148]);
transmit the narrowband physical uplink channel associated with the uplink grant over a plurality of subframes, the plurality of subframes including uplink subframes, downlink subframes, and special subframes (A WTRU may transmit in the UL and/or receive in the DL in one or more subframes corresponding to an E-subframe. A WTRU may transmit in the UL and/or receive in the DL in one or more available subframes in an E-subframe. A WTRU may receive a DL control channel in one or more PRBs expanded over at least part of an E-subframe. The DL control channel may provide an UL grant and/or a DL grant for a NB-PUSCH and/or NB-PDSCH; see Stern_Berkowitz, paragraph [0132]. Also see paragraph [0099], “Table 2 provides an example set of TDD 
receive a downlink grant associated with a narrowband physical downlink channel (A WTRU may receive, e.g., a NB-PDSCH, in the granted or allocated DL resources; see Stern-Berkowitz, paragraph [0148]); and
receive the narrowband physical downlink channel associated with the downlink grant in one or more downlink subframes located at least one of before the plurality of subframes or after the plurality of subframes (The NBPUSCH and/or NB-PDSCH may begin k subframes after a last subframe of an E-subframe carrying the DL control channel and/or k subframes after a last subframe of the DL control channel. The WTRU may receive the NB-PDSCH and/or transmit the NB-PUSCH based on the UL grant and/or the DL grant; see Stern-Berkowitz, paragraph [0132]).
Regarding claim 26, Stern-Berkowitz discloses wherein the at least one processor is configured to transmit the narrowband physical uplink channel by:
transmitting the narrowband physical uplink channel from subframe p to subframe q (NB PUSCH may begin at a start of a next UL E-subframe (e.g., for UL reception). A NB-PUSCH may begin at a start of a first available UL subframe. The first available UL subframe may be in a next UL E-subframe. The next UL E-subframe may be at least k subframes after a last subframe (e.g., of the E-subframe) carrying a DL control channel. The value of k may be 0 or 1 (e.g., for DL) or 4 (e.g., for UL); see Stern-Berkowitz, paragraph [0133]. Also see paragraph [0101], “An E-subframe may comprise N subframes. N may be an integer”).
Regarding claim 29, Stern-Berkowitz discloses a non-transitory computer-readable medium storing computer executable code for a user equipment (UE) (the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor; see Stern-Berkowitz, paragraph [0328]), comprising code to: … receive a downlink grant associated with a narrowband physical downlink channel (A WTRU may receive, e.g., a NB-PDSCH, in the granted or allocated DL resources; see Stern-Berkowitz, paragraph [0148]);
receive the narrowband physical downlink channel associated with the downlink grant over a plurality of subframes, the plurality of subframes including uplink subframes, downlink subframes, and special subframes (A WTRU may transmit in the UL and/or receive in the DL in one or more subframes corresponding to an E-subframe. A WTRU may transmit in the UL and/or receive in the DL in one or more available subframes in an E-subframe. A WTRU may receive a DL control channel in one or more PRBs expanded over at least part of an E-subframe. The DL control channel may provide an UL grant and/or a DL grant for a NB-PUSCH and/or NB-PDSCH; see Stern_Berkowitz, paragraph [0132]. Also see paragraph [0099], “Table 2 provides an example set of TDD UL/DL configurations. D may indicate a DL subframe. U may indicate an UL subframe. S may indicate a special subframe”);
receive an uplink grant associated with a narrowband physical uplink channel (A DCI may provide a grant and/or allocation for UL and/or DL resources. A WTRU may transmit, e.g., a NB-PUSCH, in the granted or allocated UL resources; see Stern-Berkowitz, paragraph [0148]); and

Regarding claim 30, Stern-Berkowitz discloses wherein the code to receive the narrowband physical downlink channel is configured to:
receive the narrowband physical downlink channel from subframe p to subframe q (A NB-PDSCH may begin at a start of a next DL E-subframe (e.g., for DL reception); see Stern-Berkowitz, paragraph [0133]. Also see paragraph [0101], “An E-subframe may comprise N subframes. N may be an integer”).
Regarding claim 34, Stern-Berkowitz discloses a non-transitory computer-readable medium storing computer executable code for a user equipment (UE) (the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor; see Stern-Berkowitz, paragraph [0328]), comprising code to: … receive an uplink grant associated with a narrowband physical uplink channel (A DCI may provide a grant and/or allocation for UL and/or DL resources. A WTRU may transmit, e.g., a NB-PUSCH, in the granted or allocated UL resources; see Stern-Berkowitz, paragraph [0148]);

receive a downlink grant associated with a narrowband physical downlink channel (A WTRU may receive, e.g., a NB-PDSCH, in the granted or allocated DL resources; see Stern-Berkowitz, paragraph [0148]); and
receive the narrowband physical downlink channel associated with the downlink grant in one or more downlink subframes located at least one of before the plurality of subframes or after the plurality of subframes (The NBPUSCH and/or NB-PDSCH may begin k subframes after a last subframe of an E-subframe carrying the DL control channel and/or k subframes after a last subframe of the DL control channel. The WTRU may receive the NB-PDSCH and/or transmit the NB-PUSCH based on the UL grant and/or the DL grant; see Stern-Berkowitz, paragraph [0132]).
Regarding claim 35, Stern-Berkowitz discloses wherein the code to transmit the narrowband physical uplink channel is configured to:

Regarding claims 2, 7, 11, 16, 20, 25, 29 and 34 Stern-Berkowitz does not explicitly disclose receiving information indicating a time-division duplex (TDD) frame structure of a group of narrowband TDD frame structures for narrowband communications. In the same field of endeavor (e.g., communication system) Shokri discloses a method for determining a frame structure configuration for a narrowband Internet of Things (NB-IoT) system operating in time division duplex (TDD) mode that comprises receiving information indicating a time-division duplex (TDD) frame structure of a group of narrowband TDD frame structures for narrowband communications (The method begins at step 1404, where the wireless device 110 receives a frame structure configuration for a narrowband internet of things (NB-IoT) system operating in time division duplex (TDD) mode. The frame structure comprises a plurality of subframes; see Shokri, paragraph [0117]);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Shokri regarding determining a frame structure configuration for a narrowband Internet of .

Claims 5-6, 14-15, 23-24 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al., US 2018/0316464 A1 (Stern-Berkowitz hereinafter), in view of Shokri Razaghi et al., US 2019/0182021 A1 (Shokri hereinafter), as applied to the claims above and further in view of Awad et al., US 2019/0069277 A1 (Awad hereinafter).
Here is how the references teach the claims.
Regarding claim 5-6, 14-15, 23-24 and 32-33, Stern-Berkowitz and Shokri disclose the method of claim 2, the apparatus of claim 11, the apparatus of claim 20, the non-transitory computer-readable medium of claim 29
Regarding claims 6, 15, 24 and 33 Stern-Berkowitz further discloses wherein:
the narrowband physical downlink channel includes a narrowband physical downlink shared channel (NPDSCH) (An NB transmission may include a corresponding DL control channel, e.g., a NB-PDCCH, in (e.g., only in) a data region of a DL subframe. An NB transmission may include a corresponding DL data channel, e.g., a NB-PDSCH, in (e.g., only in) a data region of a DL Subframe; see Stern-Berkowitz, paragraph [0104]);
the narrowband physical uplink channel includes at least one of a narrowband physical uplink control channel (NPUCCH) or a narrowband physical uplink data channel (NPUSCH) (An NB-PUSCH may be granted by an NB-PDCCH. An NB UL transmission may comprise P PRBs. The NB UL transmission may, for example, be transmitted as 1 
the narrowband physical uplink channel does not includes an acknowledgement (ACK) I negative ACK (NACK) associated with the NPUCCH (The WTRU may transmit an uplink reference signal and/or a sequence. The HARQACK and/or HARQ-NACK may be indicated via the uplink reference signal and/or the sequence; see Stern-Berkowitz, paragraph [0234]. Also see paragraph [0234], “The uplink reference signal may comprise one or more of a demodulation reference signal (DM-RS) and/or a sounding reference signal (SRS)”).
Regarding claims 5, 14, 23 and 32 Stern-Berkowitz and Shokri do not disclose wherein the downlink grant and the uplink grant are received in a same search space. In the same field of endeavor (e.g., communication system) Awad discloses a method for base station defining a search space that comprises wherein the downlink grant and the uplink grant are received in a same search space (an M-PDCCH UE-specific search space ('UESS', 'UE-SS', or 'USS') used for scheduling unicast PDSCH and PUSCH transmissions; see Awad, paragraph [0016]. Also see paragraph [0012], “In LTE, the so-called M-PDCCH is a variant of the (E)PDCCH that is specifically used for MTC UEs to meet their narrow bandwidth/coverage enhancement requirements”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Awad regarding base station defining a search space into the method related to narrowband (NB) LTE operation of Stern-Berkowitz and Shokri. The motivation to do so is to allow communication devices to search control information (see Awad, abstract).

Allowable Subject Matter
Claims 4, 9, 13, 18, 22, 27, 31 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/11/2021